Citation Nr: 0929471	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  99-01 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for retinal 
arteriosclerosis and glaucoma, to include as secondary to the 
Veteran's service connected cataracts, and secondary to the 
Veteran's service connected schizophrenia.


REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to 
December 1953, and had earlier active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the Veteran's claim on appeal.  A 
hearing was held in this case before one of the undersigned 
Veterans Law Judges in September 2003.  Subsequently, this 
case was remanded by the Board for further development in 
January 2005.  A further decision was rendered in September 
2007; however, the portion of that decision that related to 
the above stated claim was vacated and remanded by a February 
2009 United States Court of Appeals for Veterans Claims 
(Court) decision, which was based on a January 2009 Joint 
Motion for Remand.  Subsequent to that decision, this claim 
was again remanded in order to comply with the Veteran's 
hearing request.  A further hearing was held, before the 
undersigned Acting Veterans Law Judge, in July 2009, and this 
claim now returns before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board notes, as above, that the prior decision in this 
case, dated September 2007, was vacated and remanded by a 
February 2009 Court decision, as to the issue of service 
connection for retinal arteriosclerosis and glaucoma.  At 
that time, the Joint Motion for Remand on which this Court 
decision was based, noted that while service connection for 
the Veteran's retinal arteriosclerosis and glaucoma had been 
considered as secondary to his service connected cataracts, 
the Veteran had also raised the issue of service connection 
for these disabilities as secondary to his service connected 
schizophrenia and medications he took for that schizophrenia, 
which issue had not been addressed in that September 2007 
Board decision.

In this regard, the Board also notes comments in a June 1995 
report of VA eye examination that the Veteran was found to 
have ocular hypertension in 1979, which is a classic 
appearance of glaucoma, and the Veteran was started on eye 
drops at that time.  The examiner indicated that the Veteran 
responded to antiglaucoma eye drops, but that he was not 
consistent in the use of those eye drops, probably because of 
his nervous instability, and the optic nerve became 
progressively damaged beginning in the right eye in 1986.  He 
is now blind from the effects of glaucoma.  Further, the 
Veteran indicated in his July 2009 hearing testimony that he 
had trouble using those eye drops, possibly due to 
interactions with medication he took for his service 
connected schizophrenia.

As such, the Board finds that the Veteran is entitled to a VA 
examination in order to determine whether the Veteran's 
glaucoma or retinal arteriosclerosis had its onset in 
service, and/or whether either of these eye disabilities are 
proximately due to or the result of the Veteran's 
schizophrenia and/or the medications he takes for that 
disability, or whether either of these eye disabilities has 
been aggravated by the Veteran's schizophrenia and/or the 
medications he takes for that disability.

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail; however, 
it is necessary to ensure that the Veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
have him provide the names and addresses 
of all health care providers who have 
recently treated him for any eye 
disabilities.  After any required releases 
have been obtained, please associate all 
identified relevant records with the 
Veteran's claims file, to include any 
recent VA treatment records.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claims file, 
the Veteran should be provided with a VA 
medical examination for his current eye 
disabilities.  All necessary testing 
should be undertaken.  The examiner should 
review the Veteran's claims file, and 
indicate such review in his examination 
report.  After a thorough review of the 
Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion, as to each eye 
disability diagnosed, (but specifically 
including retinal arteriosclerosis and 
glaucoma) whether it had its onset in 
service, and if not, whether it is 
proximately due to, or the result of the 
Veteran's schizophrenia (including its 
symptoms and/or medications taken for it).  
If it is determined any diagnosed 
disability did not have its onset in 
service, and is not proximately due to, or 
the result of the Veteran's schizophrenia, 
the examiner should opine whether the 
Veteran's schizophrenia (including its 
symptoms and/or medications taken for it) 
caused an increase in severity of the eye 
disability that was beyond its normal 
progression.  All findings, and the 
reasons and bases therefore, should be set 
forth in detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
retinal arteriosclerosis and glaucoma.  In 
the event that any benefit sought is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________              
__________________________
      MICHAEL E. KILCOYNE                                     
K. OSBORNE
         Veterans Law Judge                                        
Veterans Law Judge 
    Board of Veterans' Appeals                           
Board of Veterans' Appeals

________________________________
L.M. BARNARD 
Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



